Exhibit 10.1

LOGO [g49981g98m82.jpg]

Sensus Management Incentive Plan

Fiscal Year 2010

Plan Framework & Guidelines

July 2009



--------------------------------------------------------------------------------

LOGO [g49981g25o42.jpg]

 

PART I – PLAN FRAMEWORK

 

1. Plan Name

The Sensus Management Incentive Plan (“The Plan”).

 

2. Plan Objectives

 

  •  

Provide an incentive system that encourages participants to achieve Sensus and
the Business Unit, Region and Sub-Region financially defined objectives.

 

  •  

Provide participants with an opportunity to earn incentive compensation based
upon performance of Sensus in total or the Business Unit, Region and Sub-Region.

 

  •  

Provide focused attention on the most important measures of business success.

 

  •  

Provide competitive compensation to attract and retain key employees.

 

3. Plan Term

The Plan will commence on the first day of the 2010 fiscal year (April 1, 2009)
and end on the last day of the fiscal year (March 31, 2010).

 

4. Plan Eligibility

It is intended that those who participate are management employees whose
decisions and performance impact Sensus results. Participation in this program
is at the discretion of the Compensation Committee of Sensus.

 

5. Target Incentive Levels

A. Business Objectives

Target incentive levels are determined on an individual basis and communicated
to participants early in the plan year.

Minimum award is at 90% of the target incentive level for the business
objectives with the threshold payment award at 10%. Maximum award, above 100%,
is uncapped for the target incentive level for business objectives.

Payments for performance between threshold and target are pro-rated on a
straight-line basis at a rate of 10% (results at 90% of target) to 100% (results
at 100% of target). Payments above target are pro rated on a less steep
straight-line basis at a rate equivalent to 150% (results at 110% of target),
200% (results at 120% of target) and so on.

 

Fiscal Year 2010 Management Incentive Plan    Page 1 of 9



--------------------------------------------------------------------------------

LOGO [g49981g25o42.jpg]

 

B. Quarterly Earned Incentive

The annual incentive is based on a quarterly earned mechanism which allows for a
maximum earned quarterly amount of 100% for reaching or exceeding each quarter’s
targets. A participant will not earn a quarterly amount for a target if
performance is less than 90% of that quarter’s target. Each quarterly incentive
earned will be banked until the end of the fiscal year.

 

  •  

Headquarter Qualifier

At the end of the fiscal year if the full year EBITDA actual is less than 90% of
the full year target then the banked quarterly incentive payment for both EBITDA
and Cash Flow will be eliminated.

 

  •  

Business Unit/Region/Sub-Region Qualifier

At the end of the fiscal year if the full year EBITDA actual is not the greater
of prior year’s actual EBITDA* or 85% of this year’s full year target EBITDA for
an individual Business Unit, Region or Sub-Region then the banked quarterly
incentive payment for both EBITDA and Cash Flow for the individual Business
Unit, Region or Sub-Region will be eliminated. Depending on performance it is
possible for a Business Unit to qualify for a payment and individual Regions and
Sub-Regions within the Business Unit to fail to qualify. It is also possible
that a Business Unit fails to qualify for a payment but individual Regions and
Sub-Regions could still qualify.

a. Minimum Payout

The minimum year end payout will be based on the banked incentive earned by
adding the four quarters together. If the total fiscal year end results would
result in an annual incentive payment that is less than the total of the four
quarters incentive earned then the participant will receive the total of the
four quarters incentive earned as their annual incentive payout. This assumes
the full year EBITDA actual is at or above the qualifying threshold level (90%
of this year’s EBITDA target for Headquarters and the greater of prior year’s
EBITDA* or 85% of this year’s EBITDA target for an individual Business Unit,
Region or Sub-Region).

b. Maximum Payout

The maximum year end payout will be based on total fiscal year end results which
exceed the Target level of 100% and are uncapped, provided the fiscal year end
payout is higher than the total of the four quarters incentive earned.

 

* In cases where this year’s target EBITDA is less than prior year’s actual
EBITDA the threshold for qualifying will be 90% of this year’s full year target.

 

Fiscal Year 2010 Management Incentive Plan    Page 2 of 9



--------------------------------------------------------------------------------

LOGO [g49981g25o42.jpg]

 

6. Performance Measures, Weightings (Scorecard), & Definitions

A. Performance Measures and Weightings (Scorecards).

The performance measures and weightings are outlined in the Scorecards below for
Sensus Headquarters participants and Business Unit, Region, or Sub-Region
participants.

a. i. Headquarters Scorecard

Headquarters Level participants are those not tied to any one specific Business
Unit, Region or Sub-Region within Sensus.

Headquarters Scorecard

 

($000’s)

   Quarterly Incentive    Full Year Incentive

Measurement

  

Weighting

   Quarterly
Percent
of Target
Achieved   Target
Quarterly
Earned
Payment   FY Q1
Target    FY Q2
Target    FY Q3
Target    FY Q4
Target    Full Year
Percent
of Target
Achieved     Full Year
Target
Payment     Full Year
Target                       120 %+    200 %+   

Sensus

                      110 %    150 %   

EBITDA

   70%    >100%   100%   $ 28,071    $ 27,938    $ 26,745    $ 45,369    100 % 
  100 %    $ 128,123

FY $128,123

      90%   10%               90 %    10 %   

Sensus

                      120 %+    200 %+   

Operating

                      110 %    150 %   

Cash Flow

   30%    >100%   100%   $ 21,269    $ 21,968    $ 4,387    $ 38,561    100 %   
100 %    $ 86,185

FY $86,185

      90%   10%               90 %    10 %   

 

  •  

Incentive payments for Headquarters level participants are based strictly on the
performance of Sensus as shown above.

 

  •  

At the end of the fiscal year if the full year EBITDA actual is less than 90% of
the full year target then the banked quarterly incentive payment for both EBITDA
and Cash Flow will be eliminated.

 

Fiscal Year 2010 Management Incentive Plan    Page 3 of 9



--------------------------------------------------------------------------------

LOGO [g49981g25o42.jpg]

 

a. ii. Business Unit Only Scorecard

Business Unit only level participants are those with specific responsibilities
within a Business Unit within Sensus for which business objectives performance
can be specifically measured.

EBITDA and Operating Cash Flow will be based on performance at the Business
Unit, level for those not measured on the Headquarters plan.

Business Units: Business Units for incentive purposes are defined as:

 

  •  

Conservation Solutions

 

  •  

Global Gas

 

  •  

Global Water & Heat

 

  •  

Sensus Precision Die Casting

 

  •  

Smith-Blair Inc.

Business Unit Only Scorecard

 

($000’s)

   Quarterly Incentive   Full Year Incentive

Measurement

  

Weighting

   Quarterly
Percent
of Target
Achieved   Target
Quarterly
Earned
Payment   FY Q1
Target   FY Q2
Target   FY Q3
Target   FY Q4
Target   Full Year
Percent
of Target
Achieved   Full Year
Target
Payment   Full Year
Target                   120%+   200%+   120%+

Business Unit

                  110%   150%   110%

EBITDA

   70%    >100%   100%   Attachment 1   Attachment 1   Attachment 1  
Attachment 1   100%   100%   Attachment 1

See Attachment 1

      90%   10%   90%   90%   90%   90%   90%   10%   90%                  
120%+   200%+   120%+

Business Unit

                  110%   150%   110%

Operating

   30%    >100%   100%   Attachment 1   Attachment 1   Attachment 1   Attachment
1   100%   100%   Attachment 1

Cash Flow

      90%   10%   90%   90%   90%   90%   90%   10%   90%

See Attachment 1

                     

See “Attachment 1” for individual Business Unit Performance Measurements

 

  •  

Incentive payments for Business Unit level participants are based strictly on
the performance of the Business Unit as shown above.

 

  •  

At the end of the fiscal year if the full year EBITDA actual for a Business Unit
is not the greater of prior year’s actual EBITDA* or 85% of this year’s full
year target EBITDA then the banked quarterly incentive payment for both EBITDA
and Cash Flow for the Business Unit will be eliminated.

 

* In cases where this year’s target EBITDA is less than prior year’s actual
EBITDA the threshold for qualifying will be 90% of this year’s full year target.

 

Fiscal Year 2010 Management Incentive Plan    Page 4 of 9



--------------------------------------------------------------------------------

LOGO [g49981g25o42.jpg]

 

a. iii. Business Unit Region or Sub-Region Scorecard

Business Unit participants at either a Region or Sub-Region level are those with
specific responsibilities within a Business Unit’s Region or Sub-Region for
which business objectives performance can be specifically measured.

EBITDA and Operating Cash Flow will be based on performance at a combination of
both the Business Unit and either the Region’s or Sub-Region’s levels for those
not measured on the Headquarters or Business Unit Only plans.

Regions or Sub-Regions: Region or Sub-Regions within a Business Unit for
incentive purposes are defined as:

 

  •  

Global Gas Regions

 

  •  

Asia-Pacific Region

 

  •  

North American Region

 

  •  

Global Water & Heat Regions & Sub-Regions

 

  •  

North American Region

 

  •  

EMEAS (Europe Middle-East Africa & South American) Region

 

  •  

EMEAS Sub-Regions:

 

Chile    Czech Rep.    France    Germany    Hannover Ludwigshafen    Service   
Slovakia    S. Africa    Spain

 

  •  

Sensus Precision Die Casting

 

  •  

Asia-Pacific Region

 

  •  

North American Region

Business Unit & Region or Sub-Region Scorecard

 

($000’s)

  Quarterly Incentive   Full Year Incentive

Measurement

  

Weighting

  Quarterly
Percent
of Target
Achieved   Target
Quarterly
Earned
Payment   FY Q1
Target   FY Q2
Target   FY Q3
Target   FY Q4
Target   Full Year
Percent
of Target
Achieved   Full Year
Target
Payment   Full Year
Target                  120%+   200%+   120%+

Business Unit

                 110%   150%   110%

EBITDA

   35%   >100%   100%   Attachment 1   Attachment 1   Attachment 1  
Attachment 1   100%   100%   Attachment 1      90%   10%   90%   90%   90%   90%
  90%   10%   90%

See Attachment 1

                                      120%+   200%+   120%+

Business Unit

                 110%   150%   110%

Operating

   15%   >100%   100%   Attachment 1   Attachment 1   Attachment 1   Attachment
1   100%   100%   Attachment 1

Cash Flow

     90%   10%   90%   90%   90%   90%   90%   10%   90%

See Attachment 1

                                      120%+   200%+   120%+

Region or Sub-Region

                 110%   150%   110%

EBITDA

   50%   >100%   100%   Attachment 1   Attachment 1   Attachment 1   Attachment
1   100%   100%   Attachment 1      90%   10%   90%   90%   90%   90%   90%  
10%   90%

See Attachment 1

                    

 

Fiscal Year 2010 Management Incentive Plan    Page 5 of 9



--------------------------------------------------------------------------------

LOGO [g49981g25o42.jpg]

 

See “Attachment 1” for individual Business Unit & Region or Sub-Region
Performance Measurements

 

  •  

Incentive payments for Business Unit Region or Sub-Region level participants are
based strictly on the performance of the Business Unit and the Region or
Sub-Region as shown above.

 

  •  

At the end of the fiscal year if the full year EBITDA actual for a specific
Region or Sub-Region is not the greater of prior year’s actual EBITDA* or 85% of
this year’s full year target EBITDA then the banked quarterly incentive payment
for both EBITDA and Cash Flow for that Region or Sub-Region, including the
Business Unit portion, will be eliminated.

 

  •  

If a Region or Sub-Region qualifies for a payment but the Business Unit does not
qualify then the Region or Sub-Region will receive a payment based solely on its
performance according to the scorecard as shown above.

 

* In cases where this year’s target EBITDA is less than prior year’s actual
EBITDA the threshold for qualifying will be 90% of this year’s full year target.

B. Definitions.

b. i. Adjusted EBITDA

This measure is defined as Earnings Before Interest, Taxes, Depreciation and
Amortization, adjusted for restructuring expense and management fees.

b. ii. Operating Cash Flow

This measure is defined as the cash flow from Adjusted EBITDA adjusted for
restructuring expense, net capital expenditures and movements in trade working
capital, other current assets, other Payables and Accruals (including
restructuring accruals).

C. Management Incentive Plan Compensation Committee

The Management Incentive Plan Compensation Committee for Sensus consists of the
following members:

 

  •  

Chief Executive Officer

 

  •  

Chief Financial Officer

 

  •  

Vice President & General Counsel

 

  •  

Executive Vice President, Global Water & Heat

 

  •  

Vice President, Human Resources

 

Fiscal Year 2010 Management Incentive Plan    Page 6 of 9



--------------------------------------------------------------------------------

LOGO [g49981g25o42.jpg]

 

Part II – Plan Rules and Administration

 

1. Payment Qualifications

Eligibility is defined in Part I, Section 4 of the Incentive Plan. Each Business
Unit Head will submit a list of proposed participants through the Vice
President, Human Resources for approval by the Compensation Committee of Sensus.

In order to be eligible for any payment due under the Plan, a participant must
be employed by the Company on the payment date. Payments will be made no later
than July 15, 2010.

 

A. Leavers:

If a participant leaves after the year-end but before the payment date as a
result of retirement at normal retirement age, early retirement, ill
health/disability retirement or redundancy, they will be eligible for any
payment under the Plan on the normal payment date.

If a participant leaves for any other reason after the year-end but before the
payment date, any payment under the Plan will be at the discretion of the
Compensation Committee of Sensus.

Participants who terminate employment during the Plan year will not be eligible
for payments unless termination was caused by: death, retirement at normal
retirement age, early retirement with company consent; ill health disability
retirement; or redundancy. In such cases, pro rata awards will be made based on
the number of complete months worked during the Plan year. Any payment due a
former employee who has died will be paid to the participant’s personal
representative.

 

B. Joiners & Transfers:

Existing and new employees that join the Plan after the start of the Financial
Year will be eligible for any payment due under the Plan based on a pro rata
amount. This will be calculated at a rate of  1/4 or 25% of the Plan payment for
each complete calendar quarter from the date of joining the Plan to the Plan
year end.

Existing or new employees who join the Plan during the last quarter of the Plan
year-end (January 1, 2010 or later) will not participate in the Plan until the
following Financial Year.

If an employee transfers from one business unit to another in the middle of a
quarter their incentive for that quarter will be based on the business unit for
which they worked at the beginning of that quarter.

 

Fiscal Year 2010 Management Incentive Plan    Page 7 of 9



--------------------------------------------------------------------------------

LOGO [g49981g25o42.jpg]

 

2. Payment Terms and Timing

The incentive will be paid as soon as practical after the fully audited annual
results of the Company have been announced, normally no later than July 15,
2010. All payments are subject to the final approval of the Compensation
Committee of the Board of Directors for Sensus. Any incentive earned will be
paid through the payroll system.

The participant will be liable for any personal tax due or other statutory
payments due on any part of the incentive. Incentive payments will be treated
for pensionable purposes in line with plan rules.

 

3. Plan Framework

 

  •  

Participation and target percentage is determined by level of management.

 

  •  

The measures, their weighting and performance ranges are set out in Part 1,
Sections 6 of the Plan in the relevant incentive scorecards.

 

  •  

Any “windfall” impacts, either adverse or positive, will be excluded from the
calculations. The decision of the Compensation Committee of the Board of
Directors of Sensus as to “windfall” will be final.

 

  •  

Any Foreign Exchange (FX) translation or transaction impact, positive or adverse
versus budgeted FX rates will be excluded.

 

  •  

The calculation of an individual’s actual incentive payment target is based on
their salary effective April 1, 2009.

 

  •  

Where a promotion occurs during the Plan year and during a quarter the old
salary level and incentive target level will not change until the current
quarter is completed, unless the promotion is effective the first day of the
quarter otherwise, the new salary level and incentive target level will take
effect at the beginning of the first full quarter following the promotion. Any
alternative basis for calculation must be agreed on appointment, and approved by
the Compensation Committee of Sensus depending on reporting level.

 

  •  

The business objectives will be adjusted for acquisitions or disposals as
approved by the Compensation Committee (unless included in the budget).

 

4. Decisions regarding Plan Issues

The Compensation Committee of Sensus is authorized to administer the Plan and to
resolve questions, ambiguities or disputes under the Plan. The decision of the
Committee on any question concerning this Plan, any payments under it, its
interpretation and any individual’s entitlement to a payment under it shall be
final.

 

Fiscal Year 2010 Management Incentive Plan    Page 8 of 9



--------------------------------------------------------------------------------

LOGO [g49981g25o42.jpg]

 

Any and all legal disputes arising under, out of, or in relation to this Plan,
its implementation or interpretation, or any question as to the eligibility of a
person to receive a payment hereunder or the calculation of any payment
hereunder shall be determined by final and binding arbitration under the rules
of the American Arbitration Association (the “Rules”). Such arbitration shall
take place in Raleigh, North Carolina before one arbitrator chosen under the
Rules. The costs of the arbitrator shall be shared equally between the parties.

 

5. Participation

Participation in this Plan is by invitation from time to time. It is entirely
discretionary, and the Management of Sensus may decide:

 

  i. Whether a particular individual is eligible to participate in the Plan

 

  ii. The Plan’s design, terms and targets

 

  iii. The continuation or suspension of the Plan and,

 

  iv. The amount and timing of any payments from the Plan.

No individual will have any right to receive an incentive payment, and will not
acquire such a right by virtue of having received one or more incentive payments
during the course of their employment.

 

Fiscal Year 2010 Management Incentive Plan    Page 9 of 9



--------------------------------------------------------------------------------

LOGO [g49981g72j91.jpg]   

 

SENSUS

Budget FY 2010 vs. Actual FY 2009

   Attachment 1

      1st Quarter     2nd Quarter     3rd Quarter     4th Quarter     Full Year
 

($K)
EBITDA

   FY10     FY09     % inc
(dec)     FY10     FY09     % inc
(dec)     FY10     FY09     % inc
(dec)     FY10     FY09     % inc
(dec)     FY10     FY09     % inc
(dec)  

Conservation Solutions

   13,264      7,608      74.3 %    12,074      10,716      12.7 %    17,171   
  11,795      45.6 %    21,181      15,169      39.6 %    63,690      45,288   
  40.6 % 

Global Water

   10,559      14,633      -27.8 %    11,533      12,766      -9.7 %    6,751   
  5,151      31.1 %    20,541      16,737      22.7 %    49,384      49,287     
0.2 % 

No. America Region

   5,875      9,065      -35.2 %    7,193      7,763      -7.3 %    4,780     
5,123      -6.7 %    8,832      5,784      52.7 %    26,680      27,735     
-3.8 % 

EMEAS Region

   4,684      5,568      -15.9 %    4,340      5,003      -13.3 %    1,971     
28      6939.3 %    11,709      10,953      6.9 %    22,704      21,552      5.3
% 

Chile

   214      409      -47.7 %    213      290      -26.6 %    180      206     
-12.6 %    232      171      35.7 %    839      1,076      -22.0 % 

Czech Rep.

   162      221      -26.7 %    164      430      -61.9 %    164      217     
-24.4 %    146      156      -6.4 %    636      1,024      -37.9 % 

France

   199      4      4875.0 %    98      22      345.5 %    (90 )    (523 )   
-82.8 %    363      82      342.7 %    570      (415 )    -237.3 % 

Germany

   1,839      1,722      6.8 %    1,539      617      149.4 %    (544 )   
(1,118 )    -51.3 %    8,748      7,994      9.4 %    11,582      9,215     
25.7 % 

Hannover

   1,010      1,786      -43.4 %    2,371      2,408      -1.5 %    1,728     
1,788      -3.4 %    2,491      3,909      -36.3 %    7,600      9,891     
-23.2 % 

Ludwigshafen

   829      (64 )    -1395.3 %    (832 )    (1,791 )    -53.5 %    (2,272 )   
(2,906 )    -21.8 %    6,257      4,085      53.2 %    3,982      (676 )   
-689.1 % 

Service

   321      496      -35.3 %    202      426      -52.6 %    140      409     
-65.8 %    171      754      -77.3 %    834      2,085      -60.0 % 

Slovakia

   455      1,364      -66.6 %    322      811      -60.3 %    493      547     
-9.9 %    571      1,061      -46.2 %    1,841      3,783      -51.3 % 

So. Africa

   479      616      -22.2 %    527      764      -31.0 %    433      384     
12.8 %    442      725      -39.0 %    1,881      2,489      -24.4 % 

Spain

   140      110      27.3 %    176      116      51.7 %    97      (64 )   
-251.6 %    113      149      -24.2 %    526      311      69.1 % 

Global Gas

   2,021      2,832      -28.6 %    2,243      1,745      28.5 %    2,902     
1,407      106.3 %    3,645      2,027      79.8 %    10,811      8,011     
35.0 % 

Asia Pacific Region

   221      106      108.5 %    253      (678 )    -137.3 %    242      (140 ) 
  -272.9 %    284      (139 )    -304.3 %    1,000      (851 )    -217.5 % 

No. America Region

   1,800      2,726      -34.0 %    1,990      2,423      -17.9 %    2,660     
1,547      71.9 %    3,361      2,166      55.2 %    9,811      8,862      10.7
% 

Smith Blair

   2,759      3,060      -9.8 %    3,979      3,518      13.1 %    2,686     
3,280      -18.1 %    3,007      3,828      -21.4 %    12,431      13,686     
-9.2 % 

Precision Die Casting

   2,628      2,117      24.1 %    2,760      1,651      67.2 %    2,133     
487      338.0 %    2,550      1,650      54.5 %    10,071      5,905      70.6
% 

Asia Pacific Region

   1,620      1,013      59.9 %    1,754      1,302      34.7 %    1,197     
401      198.5 %    852      2,121      -59.8 %    5,423      4,837      12.1 % 

No. America Region

   1,008      1,104      -8.7 %    1,006      349      188.3 %    936      86   
  988.4 %    1,698      (471 )    -460.5 %    4,648      1,068      335.2 % 

Headquarters

   (3,160 )    (2,266 )    NCM      (4,651 )    (2,785 )    NCM      (4,898 )   
(1,598 )    NCM      (5,555 )    (3,089 )    NCM      (18,264 )    (9,738 )   
NCM   

Total SMS

   28,071      27,984      0.3 %    27,938      27,611      1.2 %    26,745     
20,522      30.3 %    45,369      36,322      24.9 %    128,123      112,439   
  13.9 %       1st Quarter     2nd Quarter     3rd Quarter     4th Quarter    
Full Year  

($K)
Mgmt Cash Flow

   FY10     FY09     % inc
(dec)     FY10     FY09     % inc
(dec)     FY10     FY09     % inc
(dec)     FY10     FY09     % inc
(dec)     FY10     FY09     % inc
(dec)  

Conservation Solutions

   8,164      4,139      97.2 %    7,781      8,754      -11.1 %    8,949     
6,328      41.4 %    15,883      10,626      49.5 %    40,777      29,847     
36.6 % 

Global Water

   8,685      10,486      -17.2 %    6,532      1,330      391.1 %    (6,991 ) 
  655      -1167.3 %    24,358      18,640      30.7 %    32,584      31,111   
  4.7 % 

No. America Region

   3,165      7,354      -57.0 %    7,905      7,922      -0.2 %    4,622     
4,987      -7.3 %    9,704      6,745      43.9 %    25,396      27,008     
-6.0 % 

EMEAS Region

   5,520      3,132      76.2 %    (1,373 )    (6,592 )    -79.2 %    (11,613 ) 
  (4,332 )    168.1 %    14,654      11,895      23.2 %    7,188      4,103     
75.2 % 

Chile

   148      651      -77.3 %    181      (224 )    -180.8 %    232      360     
-35.6 %    181      94      92.6 %    742      881      -15.8 % 

Czech Rep.

   391      150      160.7 %    197      148      33.1 %    166      394     
-57.9 %    (54 )    (105 )    -48.6 %    700      587      19.3 % 

France

   300      (1,044 )    -128.7 %    (1,004 )    (314 )    219.7 %    335     
(21 )    -1695.2 %    424      (783 )    -154.2 %    55      (2,162 )    -102.5
% 

Germany

   230      3,434      -93.3 %    (2,057 )    (7,689 )    -73.2 %    (11,937 ) 
  (3,598 )    231.8 %    8,533      7,116      19.9 %    (5,231 )    (737 )   
609.8 % 

Hannover

   1,510      2,382      -36.6 %    1,520      501      203.4 %    1,191     
1,679      -29.1 %    3,089      3,705      -16.6 %    7,310      8,267     
-11.6 % 

Ludwigshafen

   (1,280 )    1,052      -221.7 %    (3,577 )    (8,190 )    -56.3 %    (13,128
)    (5,277 )    148.8 %    5,444      3,411      59.6 %    (12,541 )    (9,004
)    39.3 % 

Service

   850      926      -8.2 %    88      68      29.4 %    (207 )    225     
-192.0 %    81      473      -82.9 %    812      1,692      -52.0 % 

Slovakia

   (174 )    1,236      -114.1 %    (440 )    (540 )    -18.5 %    (727 )   
(301 )    141.5 %    2,802      2,881      -2.7 %    1,461      3,276      -55.4
% 

So. Africa

   363      65      458.5 %    480      807      -40.5 %    701      523     
34.0 %    323      700      -53.9 %    1,867      2,095      -10.9 % 

Spain

   388      (410 )    -194.6 %    170      221      -23.1 %    (97 )    (164 ) 
  -40.9 %    251      (111 )    -326.1 %    712      (464 )    -253.4 % 

Global Gas

   4,089      2,124      92.5 %    2,334      1,012      130.6 %    3,050     
2,397      27.2 %    3,492      1,261      176.9 %    12,965      6,794     
90.8 % 

Asia Pacific Region

   (382 )    (479 )    -20.3 %    210      (744 )    -128.2 %    374      (151
)    -347.7 %    925      128      622.7 %    1,127      (1,246 )    -190.4 % 

No. America Region

   4,471      2,603      71.8 %    2,124      1,756      21.0 %    2,676     
2,548      5.0 %    2,567      1,133      126.6 %    11,838      8,040      47.2
% 

Smith Blair

   733      1,747      -58.0 %    3,573      3,422      4.4 %    3,788     
3,766      0.6 %    2,518      3,522      -28.5 %    10,612      12,457     
-14.8 % 

Precision Die Casting

   2,620      (710 )    -469.0 %    1,861      (401 )    -564.1 %    834     
(1,090 )    176.5 %    2,222      1,262      76.1 %    7,537      (939 )   
-902.7 % 

Asia Pacific Region

   2,024      (380 )    -632.6 %    1,405      41      3326.8 %    654     
2,276      -71.3 %    933      (390 )    -339.2 %    5,016      1,547      224.2
% 

No. America Region

   596      (330 )    -280.6 %    456      (442 )    -203.2 %    180      (3,366
)    -105.3 %    1,289      1,652      -22.0 %    2,521      (2,486 )    -201.4
% 

Headquarters

   (3,022 )    (3,510 )    NCM      (113 )    (80 )    NCM      (5,243 )   
(2,509 )    NCM      (9,912 )    (1,057 )    NCM      (18,290 )    (7,156 )   
NCM   

Total SMS

   21,269      14,276      49.0 %    21,968      14,037      56.5 %    4,387   
  9,547      -54.0 %    38,561      34,254      12.6 %    86,185      72,114   
  19.5 % 